Title: Resolution ordering commissioners designated to erect a powder mill to do so at Stoughton, 19 January 1776
From: Adams, John,Massachusetts Council
To: 


       
       19 January 1776. Resolution ordering commissioners designated to erect a powder mill to do so at Stoughton. M-Ar:207, p. 429. printed: Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 4:1270.
      